Citation Nr: 0336245	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  03-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from February 1984 to 
August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for paranoid 
schizophrenia.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

The case was certified to the Board in February 2003.  
Subsequently, in March 2003, the veteran submitted additional 
evidence to the RO.  The RO forwarded the evidence to the 
Board in June 2003.  However, the veteran did not provide a 
waiver of RO review of this evidence.  Therefore, the case 
must be returned to the RO for readjudication of the issue on 
appeal in light of this evidence before the Board may issue a 
decision on the merits of the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

2.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any response received from 
the veteran, the claim for service 
connection for paranoid schizophrenia 
should be readjudicated in light of all 
the additional evidence associated with 
the claims folder since issuance of the 
statement of the case in January 2003, to 
include that received in March 2003.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


